department of the treasury internal_revenue_service washington d c a tax_exempt_and_government_entities_division aug tj fo a ‘ l p u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxxxkk xxxxxxxxxxxxxxxkk legend taxpayer a xxxxxxxxxxxxxx individual b xxxxxxxxxxxxxx ira x xxxxxxxxxxxxxx amount d xxxxxxxxxxxxxx credit_union c xxxxxxxxxxxxxx date xxxxxxxxxxxxxx dear xxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your durable_power_of_attorney in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a’s power_of_attorney represents that on date individual b taxpayer a’s sister and caregiver unintentionally requested and erroneously received on behalf of taxpayer a a distribution from ira x totaling amount d taxpayer a’s power_of_attorney asserts that individual b’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 on behalf of taxpayer a was due to the mental state of individual b at the time of the distribution taxpayer a has been severely and permanently disabled for many years and was being cared for by her parents who ensured that there would be funds available in various certificates of deposit cds with credit_union c for taxpayer a’s care one of the cds was in ira x after the passing of taxpayer a's parents several years ago individual b who has a power_of_attorney to act on behalf of taxpayer a became taxpayer a’s primary caregiver in addition to her caregiving responsibilities individual b is also being treated for medical problems taxpayer a had an accident and broke both of her legs which resulted in even more caregiving responsibility for individual b all of these events left individual b overwhelmed rushing from one task to another including doctor's visits for herself and taxpayer a when the funds were running low because of taxpayer a’s additional medical bills individual b decided to cash in one of taxpayer a’s cds at credit_union c accordingly on date individual b acting as an agent for taxpayer a went to credit_union c to cash in one of taxpayer a’s non ira cds the representative of credit_union c completed an ira withdrawal form and gave individual b the form to sign because individual b was overwhelmed by issues relating to taxpayer a’s care and her own medical problems she did not realize that the withdrawal was from the cd in ira x whereas she intended to cash in a non- tax-deferred cd taxpayer a’s power_of_attorney did not become aware of individual b’s error until taxpayer a’ sec_2013 taxes were being prepared based on the above facts and representations taxpayer a’s power_of_attorney requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a’s power_of_attorney is consistent with her assertion that individual b’s failure to accomplish a timely rollover on behalf of taxpayer a was caused by her mental state at the time of distribution which prevented her from realizing that she had taken a distribution from ira x therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a’s power_of_attorney is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your power_of_attorney if you have any questions regarding this letter please contact xxxxxxxxxxxxxx at xxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t enclosures sincerely yours deleted copy of letter_ruling laura b warshawsky manag employee_plans technical group notice of intention to disclose
